COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


ROSHAN SAH,                                      §
                                                                    No. 08-13-00129-CR
                     Appellant,                  §
                                                                      Appeal from the
v.                                               §
                                                              Criminal District Court No. One
THE STATE OF TEXAS,                              §
                                                                  of Tarrant County, Texas
                     Appellee.                   §
                                                                      (TC# 1272135D)
                                                 §

                                  MEMORANDUM OPINION

       Appellant, Roshan Sah, has filed a motion to dismiss this appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).       Because the Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion to dismiss. Appellant’s motion for an

extension of time to file his brief is denied as moot. We dismiss the appeal.



                                             GUADALUPE RIVERA, Justice
May 23, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)